DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mondragon et al [US 2021/0118301]
Claim 1.  A travel assistance system including a server (the server edge computing device 230, see Figs. 1E, 2, para [0011, 0082, 0085] that assists traveling of a vehicle, comprising: a recognition unit configured to recognize an obstruction factor for traveling of the vehicle (the intersection smart cameras, sensors 1, 2, and/or 220 receiving and tracking information of the obstruction such as a type of the obstruction, a size of the obstruction, a speed of the obstruction, a direction of travel of the obstruction, a color of the obstruction, and/or the like for for vehicles, pedestrians, objects, traffic conditions and/or the like within the field of view, see Figs. 1E, 2, para [0012, 0073, 0084]);
an obtainment unit configured to obtain information of an approaching vehicle that approaches the obstruction factor (see Fig. 1E, para [0012]);

a transmission unit configured to transmit the warning information to the approaching vehicle; and a control unit configured to give notification to an occupant of the approaching vehicle and/or control traveling of the approaching vehicle based on the warning information. (the edger computing device 230 identified the vehicle approaching the intersection using the collected sensing data to predict whether the vehicle 1 is likely to collide with another vehicle 2, pedestrian or object based on the distance, direction of travel, location, known measurements, threshold levels and/or weights, and to generate instructions to control vehicle 1, vehicle 2 and/or pedestrian to prevent a potential collision and warning by the traffic control signal 2 with solid/flashing red lights, text messages, voice audible warning, siren, an alarm and/or the like, see Figs. 1A-E, 2, para [0007, 0012, 0031, 0034, 0052, 0057, 0062-0064, 0071, 0076]);

Claim 2.  The travel assistance system according to claim 1, wherein the generation unit judges that a size of the obstruction factor is equal to or larger than a predetermined value or is equal to or smaller than the predetermined value, and generates warning information corresponding to a vehicle model of the approaching vehicle in accordance with a result of the judgment (the edge computing device determines and predicts a potential of collision based the received information compared with the threshold levels, path direction, weight factors, boundary parameters and side of vehicle 1 and 2, see para [0057-0060]). 

Claim 3.  The travel assistance system according to claim 1, further comprising a control determination unit configured to, based on the warning information, make at least one of a judgment about whether to perform control by the control unit and a determination about a content of the control (the determination of instructions and warning information as cited in respect to claim 1 above),
wherein the control determination unit evaluates a degree of connection between the information of the obstruction factor and the approaching vehicle, and makes at least one of the judgment about whether to perform the control by the control unit and the determination about the content of the control based on a result of the evaluation (the instructions the vehicle 1 and/or 2 to slow down, stop, turns and/or change lanes and the size and type of the obstruction in order to prevent of collision, see Figs. 1D, 1E, para [0066-0069, 0073]).

Claim 4.  The travel assistance system according to claim 2, further comprising a control determination unit configured to, based on the warning information, make at least one of a judgment about whether to perform control by the control unit and a determination about a content of the control (the instructions and warning information as cited in respect to claim 1 above),
wherein the control determination unit evaluates a degree of connection between the information of the obstruction factor and the approaching vehicle, and makes at least one of the judgment about whether to perform the control by the control unit and the determination about the content of the control based on a result of the evaluation (the 

Claim 5.  The travel assistance system according to claim 1, wherein the approaching vehicle includes a first approaching vehicle (the vehicle 1, see Fig. 1) and a second approaching vehicle that is located behind the first approaching vehicle (it is inherently that the number of three, four, twenty one hundred vehicles and/or cyclists are approaching at the intersection and traveling the same lane with the vehicle 1 which is within the field of view, see Fig. 1E, para [0072, 0079]), and
when the first approaching vehicle is predicted to avoid the obstruction factor, the transmission unit transmits warning information including an avoidance course of the first approaching vehicle to the second approaching vehicle (the message instructions and warnings to vehicle 1 and/or 2 to prevent of collision as cited in respect to claim 1 above).

Claim 6.  The travel assistance system according to claim 2, wherein the approaching vehicle includes a first approaching vehicle and a second approaching vehicle that is located behind the first approaching vehicle (as cited in respect to claim 5 above), and
when the first approaching vehicle is predicted to avoid the obstruction factor, the transmission unit transmits warning information including an avoidance course of the first approaching vehicle to the second approaching vehicle (the message instructions 

Claim 7.  The travel assistance system according to claim 3, wherein the approaching vehicle includes a first approaching vehicle and a second approaching vehicle that is located behind the first approaching vehicle (as cited in respect to claim 5 above), and
when the first approaching vehicle is predicted to avoid the obstruction factor, the transmission unit transmits warning information including an avoidance course of the first approaching vehicle to the second approaching vehicle (the message instructions and warnings to vehicle 1 and/or 2 to prevent of collision as cited in respect to claim 1 above).

Claim 8.  The travel assistance system according to claim 4, wherein the approaching vehicle includes a first approaching vehicle and a second approaching vehicle that is located behind the first approaching vehicle (as cited in respect to claim 5 above), and
when the first approaching vehicle is predicted to avoid the obstruction factor, the transmission unit transmits warning information including an avoidance course of the first approaching vehicle to the second approaching vehicle (the message instructions and warnings to vehicle 1 and/or 2 to prevent of collision as cited in respect to claim 1 above).

Claim 9.  A travel assistance method to be executed in a travel assistance system including a server that assists traveling of a vehicle, comprising: recognizing an 

Claim 10.  A non-transitory computer-readable storage medium (see para 0091, 0094]) storing a program for causing a computer to execute to: recognize an obstruction factor for traveling of a vehicle; obtain information of an approaching vehicle that approaches the obstruction factor; generate, based on information of the recognized obstruction factor, warning information corresponding to information of a type of the approaching vehicle obtained in the obtaining (the type of the vehicle obstruction, see Fig. 1E, para [0073]); transmit the warning information to the approaching vehicle; and give notification to an occupant of the approaching vehicle and/or control traveling of the approaching vehicle based on the warning information (as cited in respect to the apparatus claim 1 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Won discloses the safety apparatus provides safety to a pedestrian and a vehicle traveling in a lane next to parked vehicles in a blind spot formed by the parked vehicles. The safety apparatus for a vehicle includes a plurality of sensor, a controller, and a display. The sensors sense the presence and positions of a pedestrian and a traveling vehicle that are approaching the vehicle. The controller calculates a moving direction and moving speed of each of the pedestrian and the traveling vehicle using the result sensed by the plurality of sensors. The display displays the position, the moving direction, or the moving speed of the pedestrian or the traveling vehicle such that the displayed information is easily recognized by any object present in an external part.
[US 2019/0135306]
Yamamoto discloses the monitoring apparatus (3) has a surveillance camera (32) that acquires the image of inside vicinity of the gate of a building, and transmits the acquired image to a supervisory control circuit (31). The supervisory control circuit detects a pedestrian, by analyzing the image. A microwave transmission apparatus (37) transmits the detection signal of pedestrians to an apparatus (4) mounted in a vehicle approaching the building. A voice response apparatus (35) reports the pedestrians about the approach of vehicle with respect to the building.	[JP 2006323666 A]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
03/15/2022